Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a Non-Final office action on the merits in response to the communication received on 1/06/2021.
Priority: CON (#14/987,130)>USPT (10,528,926).
Claim Status:
Cancelled claims: 1-20

Amended new claims: 21-40

Pending claims: 21-40.

Note: Attorney Paul Sherman left a message to SPE-Alex, explaining wrong set of claims were examined in the 12/24/2020 non-final rejection. So, new Non-Final rejection in process again.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 21 (exemplary) recites a series of steps for payment processing system to determine a recommended e-transaction method.
[Step-2A] The claim 21 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 21 recites the limitations of 
receiving, …, account information associated with one or more electronic transaction methods of a user; 
storing, …, the account information in a user account associated with the user; 
receiving, … from a server or a point of sale terminal of an online merchant, transaction information including user information associated with the user; 
retrieving, … from the user account, the account information based on the user information; 

determining, …, a recommended electronic transaction method from the one or more electronic transaction methods based on the anticipated electronic transaction costs; and  -3-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0033-01000 
transmitting, …, tender steering information comprising an identification of the recommended electronic transaction method to the user.

The claimed method/system/machine simply describes series of steps for payment processing system to demine a recommended e-transaction method.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting computer-embedded controller/processors, and computer network interface nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two

[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 

The analysis above applies to all statutory categories of invention including claims 29, and 37.  Furthermore, the dependent claims 22-28, 30-36 and 38-40 do not resolve the issues raised in the independent claims. Claims 22-28, 30-36 and 38-40 are directed towards using consumer incentive, reward, discount, and wallet information. Accordingly, claims 21-40 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

	
Double Patenting

35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent No. 10,528,926. 

receiving, by an electronic transaction processing system, account information associated with one or more electronic transaction methods of a user; 
storing, by the electronic transaction processing system, the account information in a user account associated with the user; 
receiving, by the electronic transaction processing system from a server or a point of sale terminal of an online merchant, transaction information including user information associated with the user; retrieving, by the electronic transaction processing system from the user account, the account information based on the user information; 
determining, by the electronic transaction processing system, anticipated electronic transaction costs associated with each of the one or more electronic transaction methods based on the account information and the online merchant; 
determining, by the electronic transaction processing system, a recommended electronic transaction method from the one or more electronic transaction methods based on the anticipated electronic transaction costs; and  -3-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0033-01000 
transmitting, by the electronic transaction processing system, tender steering information comprising an identification of the recommended electronic transaction method to the user.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and system with embedded controller to determine the recommended payment method.  

Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.
For these reasons, the claims of the instant application are not identical to claims 1-19 of US Patent No. 10,528,926, but they are not patently distinct. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 (New) are rejected under 35 U.S.C. 103 as being unpatentable over Dessert (US 2013/0246258 A1) in view of Goodwin (US 2014/0129357 A1). 
Ref claim 21 (New), Dessert discloses a computer-implemented method for electronic transaction steering (para [0052]; via a “PCD” [personal computing device] payment platform 50 as a cloud payment solution … [0067]; via the tender steering module 744…), comprising: 
account information associated with one or more electronic transaction methods of a user; storing, by the electronic transaction processing system, the account information in a user account associated with the user (para [0083], fig. 2G; via the PCD 100 allow matching of coupons by the PCD payment platform 50…the coupon data remain in storage accessible by the PCD platform 50 …[0084]; via a plurality of payment options 218A/payment methods…stored in a user’s profile…[0085]; via the PCD 100 arrange a predetermined listing of the sequence of payment methods displayed on the PCD 100 [fig 2G-payment method#3]; 
receiving, by the electronic transaction processing system from a server or a point of sale terminal of an online merchant, transaction information including user information associated with the user; retrieving, by the electronic transaction processing system from the user account, the account information based on the user information (para [0086-87]; the PCD payment platform 50 via a tender steering module 744 [fig.7A] display payment options 218A/credit card affiliated with a current merchant [implied user information with merchant] is used for a purchase [0087]; via the PCD platform 50 via tenser steering module 744 [fig. 7A] allow the merchant to control the payment option 218A/a form of payment steering …); 
determining, by the electronic transaction processing system, anticipated electronic transaction costs associated with each of the one or more electronic transaction methods based on the account information and the online merchant (para [0061]; via the payment application 113 on the PCD…track running total cost for the goods/products to purchase… [0083-84], fig. 2G; via An operator of the PCD may allow coupon may reduce price for products/services 44…a screen 202G  that shows merchant information 212 relevant to  transaction and a total bill for a purchase …a payment option 218A may be selected by the operator);…; and  -3-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0033-01000 
transmitting, by the electronic transaction processing system, tender steering information comprising an identification of the recommended electronic transaction method to the user (para [0161; via the tender steering module 744…gift card accounts… [0162]; via the system 101… [0163]; via if the consumer had a merchant branded gift card account…least expensive is displayed last relative to the transaction costs assessed against the merchant…).
Dessert does not explicitly disclose the step of determining, by the electronic transaction processing system, a recommended electronic transaction method from the one or more electronic transaction methods based on the anticipated electronic transaction costs.
However, Goodwin being in the same field of invention discloses the step of  determining, by the electronic transaction processing system, a recommended electronic transaction method from the one or more electronic transaction methods based on the anticipated electronic transaction costs  (para [0025-26], fig. 1; via a payment system 100 and decision engine 101 …[000031-32]; via the local rule set 103 is evaluated with the payment request to identify the preferred payment method…at a certain POS…[0042-43]; via type of denomination for the transaction/offering/discounts [implied anticipated cost]…[0046]; via based on data input/decision made by the payment decision engine 102…the user to execute the selected preferred payment method/the e-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Dessert to include the disclosures as taught by Goodwin to facilitate transaction with recommended/preferred payment methods [0046].   

Ref claim 22 (New), Dessert discloses the computer-implemented method of claim 21, further comprising: generating, by the electronic transaction processing system, the tender steering information, wherein the tender steering information further comprises at least one incentive to incentivize the user to use the recommended electronic transaction method, and transmitting, by the electronic transaction processing system, the tender steering information to the server or the point of sale terminal (para [0161; via the tender steering module 744…gift card accounts…[0162]; via the system 101…[0163]; via if the consumer had a merchant branded gift card account…least expensive is displayed last relative to the transaction costs assessed against the merchant…).
Ref claim 23 (New), Dessert discloses the computer-implemented method of claim 22, wherein the tender steering information further comprises one or more of a consumer incentive, a loyalty reward, a discount coupon, a free item of merchandise, or a discounted item of merchandise (para [0083-84], fig. 2G; via An operator of the PCD may allow automatic matching of coupons by the PCD payment platform 50/to use coupon may reduce price for products/services 44…a screen 202G  that shows merchant tender steering module 744…gift card accounts…[0162]; via the system 101…[0163]; via if the consumer had a merchant branded gift card account…least expensive is displayed last relative to the transaction costs assessed against the merchant…).
Ref claim 24 (New), Dessert discloses the computer-implemented method of claim 21, further comprising: based on the recommended electronic transaction method, generating, by the electronic transaction processing system, instructions to pre-populate data fields of a -4-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0033-01000 web page provided by the server with account information associated with the recommended electronic transaction method; and transmitting, by the electronic transaction processing system, the instructions to the server (para [0055]; via the payment system 18…using an online payment portal, such as portals 28, 30, 32 as in fig. 1 using a PCD 100 as  in fig. 7C [management webpage]…).  

Ref claim 25 (New), Dessert discloses the computer-implemented method of claim 21, further comprising: processing, by the electronic transaction processing system and with an acquirer processor, an electronic transaction using the recommended electronic transaction method identified in the tender steering information (para [0161; via the tender steering module 744…gift card accounts… [0162]; via the system 101… [0163]; via if the consumer had a merchant branded gift card account…least expensive is displayed last relative to the transaction costs assessed against the merchant…).

Ref claim 26 (New), Dessert discloses the computer-implemented method of claim 21, wherein the account information associated with the one or more electronic transaction methods of the user further comprises one or more of: account information of the user received from a third party transaction provider; and account information from a digital wallet associated with the user (para [0128-131]; via The e-Wallet system 402…allow the merchant enterprise system 162/any new mobile payment accounts…merchant acquirer 10, vault 13, bank card systems 20B… [0135]; via while a direct connection/between merchant enterprise system 16 and the PCD payment platform 50/network 142 as in fig. 1[implied both online]…). 
Ref claim 27 (New), Dessert discloses the computer-implemented method of claim 21, wherein the electronic transaction processing system is a system of one or more of the online merchant and an acquirer processor (para [0128-131]; via The eWallet system 402…allow the merchant enterprise system 162/any new mobile payment accounts…merchant acquirer 10, vault 13, bank card systems 20B…[0135]; via while a direct connection/between merchant enterprise system 16 and the PCD payment platform 50/network 142 as in fig. 1[implied both online]).
Ref claim 28 (New), Dessert discloses the computer-implemented method of claim 21, further comprising: based on the recommended electronic transaction method, generating, by the electronic transaction processing system, instructions to prompt the user with a suggestion to use the recommended electronic transaction method; and transmitting, by the electronic transaction processing system, the instructions to the server (para [0055]; via the payment system 18…using an online payment portal, such webpage]…).  

Claim 29 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claims 30-36 are rejected as per the reasons set forth in claims 22-28 respectively.

Claim 37 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 38 is rejected as per the reasons set forth in claim 22.

Claims 39-40 are rejected as per the reasons set forth in claims 24-25 respectively.


Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.    
Priest (US 2016/0328704 A1) discloses Method and Apparatus for Tender Steering [Payment Methods for less costs).
El-Awady et al (US 2012/0136780 A1) discloses Account Number Based Payment Platform system [best payment method].
Hodge et al (US 2010/0082445 A1) discloses Smart Menu Options [for preferred payment method]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691